320 F.2d 915
MERCANTILE NATIONAL BANK OF DALLAS, TEXAS and Berry Bros. Machinery Companyv.W. J. BRIGGLE CONSTRUCTION CORPORATION. In the Matter of W. J. Briggle Construction Corporation.
No. 7305.
United States Court of Appeals Tenth Circuit.
April 24, 1963.

Appeal from the United States District Court for the Eastern District of Oklahoma.
Marvin Jones, Dallas, Tex., and W. H. Erickson, Denver, Colo., for appellants.
James Bounds, Hugo, Okl., and Joe Stamper, Antlers, Okl., for appellee.
Before PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed April 24, 1963, on motion of appellants.